 
EXECUTIVE EMPLOYMENT AGREEMENT
This is an employment agreement (hereafter "this Agreement") between
ParkerVision Inc., a Florida corporation authorized to do business in Florida
(hereafter "ParkerVision"), and John Stuckey (hereafter "Executive").
Recitals
1.        ParkerVision is in the business of developing, designing, producing,
marketing and selling RF technologies and/or integrated circuits for varied
applications in wireless communications markets (hereafter "ParkerVision's
Business").
2.        ParkerVision desires to employ Executive, and Executive desires to
work for ParkerVision under the terms of this Agreement, and the parties
recognize that both will benefit through Executive’s continued productive
employment with ParkerVision.
3.        At great expense, ParkerVision has developed technology and products
which are protected by patents, trade secrets, and other intellectual property
rights, and has secured accounts and solicited potential accounts through its
sales and marketing efforts throughout the United States of America (hereafter
“U.S.”) and around the world. In this regard, Executive will have employment
responsibilities involving development of intellectual property and/or products,
marketing and/or account contact within all geographical locations in which
ParkerVision conducts its business. ParkerVision provides an environment
conducive to the development of ParkerVision technologies and products and
enhances Executive’s experience with those technologies and products.
4.        With the exception of its employees, ParkerVision considers its most
valuable assets to be its intellectual property, business information and
proprietary information, including but not limited to, matters of a technical
nature, such as the implementation of its intellectual property, associated
intellectual and other electrical circuits, sources of product components,
engineering secrets, formulae, “know how”, schematics, prototypes, technical
drawings, secret processes or machines, training and operation manuals,
inventions, computer software, product research and designs, and matters of a
business nature, such as information about costs, profits, markets, product
development and design, licensing strategies and targets, personnel, business
relationships, legal strategies, marketing plans and programs, pricing lists,
sales, lists of vendors and/or actual or prospective customers, and any other
information, whether communicated orally or in documentary or other tangible
form, concerning how ParkerVision operates its business, including plans for
future development to an extent not available to the public (collectively
referred to herein as “Confidential Information”). The parties to this Agreement
recognize that ParkerVision has invested considerable amounts of time and money
in attaining and developing Confidential Information, and any unauthorized
disclosure or release in any form could irreparably harm ParkerVision.
5.        The parties recognize that Executive may take part in attaining and
developing, and/or otherwise will have access to, ParkerVision's Confidential
Information in the course of his employment with ParkerVision and will be
compensated for the services Executive provides. Executive also recognizes and
acknowledges the importance of protecting ParkerVision’s Confidential
Information for the benefit of all of ParkerVision’s employees.
 
 

--------------------------------------------------------------------------------

 
 
6.        In light of the foregoing, ParkerVision has legitimate business
interests to protect, including (a) valuable confidential business and technical
information (much of which qualifies as trade secrets under Florida law), (b)
substantial relationships with specific prospective and existing customers, and
(c) customer goodwill associated with promotion of ParkerVision's technologies,
products and business through its good name in the industry.
In consideration of mutual promises set forth in this Agreement, the parties to
this Agreement hereby agree to the following:
Nature of Employment
7.        ParkerVision shall employ Executive as its Executive Vice President,
Corporate Strategy and Business Development with specific duties and
responsibilities to be determined by ParkerVision’s Chief Executive Officer.
Compensation and Benefits
8.        During his employment under this Agreement, ParkerVision shall provide
Executive with the following:
 
(a)
A base salary at no less than the rate of $250,000 annually which ParkerVision
may adjust upward from time to time in its sole discretion (hereafter “Base
Salary”).

 
 
(b)
This section intentionally left blank

 
 
(c)
Beginning with the fiscal year ending December 31, 2012, in addition to his Base
Salary, Executive is eligible for a bonus opportunity to be earned on
achievement of annual qualitative and/or financial goals as recommended by the
Chief Executive Officer (in consultation with Executive) and approved by the
Compensation Committee of ParkerVision’s Board of Directors (“Compensation
Committee”).

 
 
(d)
The Compensation Committee may, at its sole discretion, grant additional equity
compensation in the form of RSUs, restricted shares or share options during the
term of this Agreement.

 
 
(e)
Executive shall be eligible to participate in the employee benefits plans
ParkerVision maintains for its other executives who are parties to an agreement
in a form substantially similar to this Agreement (hereafter “Similarly Situated
Executives”), subject in each case to the generally applicable terms and
conditions of the benefit plan or program. Executive understands that all
taxable fringe benefits shall be subject to applicable federal and state taxes,
withholding, and payroll deductions.

 
 
(f)
In the event existing law, Securities and Exchange Commission rules, or the
listing standards of any exchange on which ParkerVision’s shares are listed
require ParkerVision to recover from Executive any portion of incentive based

 
 
Page 2 of 14

--------------------------------------------------------------------------------

 
 
 
 
compensation Executive receives from ParkerVision, including stock options,
Executive shall comply with such laws, Securities and Exchange Commission rules,
and/or listing standards.

 
9.        The bonus described in subparagraph 8(c), 14(b), and 14(d) shall be
paid no later than the later of: (1) the 15th day of the third month following
the end of Executive's first taxable year in which the right to the payment is
no longer subject to a substantial risk of forfeiture; or (2) the 15th day of
the third month following the end of ParkerVision’s first taxable year in which
the right to the payment is no longer subject to a substantial risk of
forfeiture.
Termination of Employment
10.      Executive and ParkerVision acknowledge that Executive’s employment
under this Agreement shall be terminated immediately upon his death or the
conclusion of six (6) months after he becomes disabled (as defined below),
whichever is earlier, or may be terminated any time at will upon either party
delivering to the other written notice of employment termination at least thirty
(30) days in advance of the termination date stated in the notice (hereafter
“Termination Date”), with ParkerVision having the right and discretion to
provide thirty (30) days of pay in lieu of prior notice at the rate of
Executive’s Base Salary, subject to the limitations provided in paragraph 14;
providing further that  Executive will receive such notice pay at the
termination day interview. As of the Termination Date, except as expressly
provided below, ParkerVision’s obligation to provide compensation and benefits
to Executive shall cease.
Severance Package
11.      Executive shall receive a Severance Package from ParkerVision if the
following occurs:
 
(a)
Executive executes, and does not revoke, a Severance Agreement and Release
substantially in the form attached as Exhibit A to this Agreement, no later than
30 days following the Termination Date; and

 
 
(b)
ParkerVision terminates Executive’s employment without “Cause,” Executive
resigns his employment from ParkerVision with “Good Reason” or a “Change in
Control” occurs, each as defined below; or

 
 
(c)
Executive becomes disabled, defined as meeting one of the following
requirements:

 
 
(1)
Executive is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months; or

 
 
(2)
Executive is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period or not less than three (3) months under an
accident and health plan covering Executive.

 
 
Page 3 of 14

--------------------------------------------------------------------------------

 
 
12.      “Cause” for ParkerVision to terminate Executive’s employment is defined
as one or more of the following:
 
(a)
Willful and continued failure to perform Executive’s job duties after
ParkerVision’s written notice to Executive of same.

 
 
(b)
A material violation of a ParkerVision policy or procedure.

 
 
(c)
An act of dishonesty or fraud intended to result in a benefit to Executive at
ParkerVision’s expense.

 
 
(d)
Misconduct connected with work as interpreted under Florida’s unemployment
compensation law.

 
 
(e)
Conviction of, or a plea of guilty or no contest to, a felony or other crime
involving dishonesty or violence.

 
 
(f)
Executive’s material breach of this Agreement that is not cured within thirty
(30) days after ParkerVision delivers to Executive written notice of such
breach.

 
13.      “Good Reason” for Executive to voluntarily terminate his employment
with ParkerVision is defined as one or more of the following conditions, which
must arise without the consent of Executive:
 
(a)
A material diminution in Executive’s authorities, duties, or responsibilities.

 
 
(b)
A material diminution in Executive’s base compensation and benefits, except for
a reduction applicable generally to ParkerVision’s Similarly Situated
Executives.

 
 
(c)
Material relocation of Executive’s primary office location.

 
 
(d)
Any action or inaction by ParkerVision that constitutes a material breach by
ParkerVision of this Agreement under which the Executive provides services.

 
The termination must occur during the six (6) month period following the initial
existence of one or more of the above stated conditions.
Executive must provide written notice to ParkerVision of the condition which
constitutes “Good Reason” within a period not to exceed ninety (90) days of the
initial existence of the condition. Upon the giving of such notice, ParkerVision
shall have a period of thirty (30) days during which it may remedy the
condition, and if so remedied, ParkerVision shall not be required to pay the
Severance Package.
 
Page 4 of 14

--------------------------------------------------------------------------------

 
 
14.      “Severance Package” is defined as follows:
 
(a)
Continuation of Executive’s ending Base Salary for a twelve (12) month period
following the Termination Date, payable pursuant to ParkerVision’s customary
payroll schedule.

 
 
(b)
Payment of the bonus described in subparagraph 8(c) above, prorated by the
number of weeks Executive worked in the fiscal year divided by fifty two (52),
determined and payable when bonuses for those Similarly Situated Executives who
worked through the fiscal year are determined and paid.

 
 
(c)
If Executive timely elects group health insurance continuation coverage pursuant
to the Consolidated Omnibus Budget Reconciliation Act (COBRA), payment of the
premiums for such coverage for the period of time during which the Executive
would be entitled (or would, but for such plan, be entitled) to continuation
coverage under a group health plan of ParkerVision under section 4980B of the
Internal Revenue Code if Executive elected such coverage and paid the applicable
premiums.

 
 
(d)
If the Termination Date occurs within two (2) years after a Change in Control
(as defined below) while this Agreement is in effect, in lieu of the severance
component in subparagraph 14(a) above, 150% of his greatest final annual Base
Salary over the term of this Agreement, plus an amount equal to the greater of:

 
 
(i)
the bonus or annual incentive compensation earned by Executive during the prior
full fiscal year before a Change in Control,

 
 
(ii)
the average of the bonus or annual incentive compensation earned by Executive
during the three (3) full fiscal years, or that number of full fiscal years
Executive was employed by ParkerVision if less, before a Change in Control based
on the years in which Executive was eligible to receive such compensation; or

 
 
(iii)
if not entitled to any bonus or annual incentive compensation during any of the
three (3) years before the Change in Control, the amount set forth in
subparagraph 14(b) above as if no Change in Control had occurred.

 
 
(e)
If Executive qualifies as a “specified employee” under regulations pursuant to
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
and the Executive experiences a “separation from service”, as defined in the
regulations under Section 409A the foregoing provisions shall be subject to the
following modifications:

 
 
(i)
Payments due within six (6) months of the Termination Date shall not exceed two
times the lesser of: (1) the sum of Executive's annualized compensation based
upon the annual rate of pay for services provided to ParkerVision for the
taxable year of Executive preceding the taxable year of Executive in which
Executive terminates employment with

 
 
Page 5 of 14

--------------------------------------------------------------------------------

 
 
 
 
ParkerVision (adjusted for any increase during that year that was expected to
continue indefinitely if Executive had not terminated employment), or (2) the
maximum amount that may be taken into account under a qualified plan under
Internal Revenue Code section 401(a)(17) for the year in which Executive has a
separation from service (“Specified Employee Limitation”).

 
 
(ii)
Where amounts are paid in the Severance Package to a “specified employee” within
six months following termination, no amount of the Severance Package may be paid
later than the last day of the second taxable year of the Executive following
the taxable year of the Executive in which occurs the separation from service.

 
 
(f)
If Executive’s employment is terminated after six (6) months of his becoming
disabled, the Severance Package shall be limited to the benefit set forth in
subparagraph 14(c) above.

 
15.      A Change in Control shall mean any one of the following events:
 
(a)
An acquisition by any one person, or more than one person acting as a group, of
the ownership of stock of ParkerVision that, together with the stock held by
such person or group, constitutes more than sixty five percent (65%) of the
total fair market value or combined voting power of the stock of ParkerVision
(including by way of merger or reorganization). If any one person, or more than
one person acting as a group, is considered to own more than sixty five percent
(65%) of the total fair market value or total voting power of the stock of
ParkerVision, the acquisition of additional stock by the same person or persons
is not considered to cause a change in the ownership of ParkerVision. An
increase in the percentage of stock owned by any one person, or persons acting
as a group, as a result of a transaction in which ParkerVision acquires its
stock in exchange for property is treated as an acquisition of stock.

 
 
(b)
An acquisition by any one person, or more than one person acting as a group, or
an acquisition during the twelve (12) month period ending on the date of the
most recent acquisition by such person or persons, of an ownership of stock of
ParkerVision possessing thirty five percent (35%) or more of the total voting
power of the stock of ParkerVision. If any one person, or more than one person
acting as a group, is considered to effectively control ParkerVision, within the
meaning of this subparagraph 16(b), the acquisition of additional control of
ParkerVision by the same person or persons is not considered to cause a change
in control of ParkerVision.

 
 
(c)
The replacement, during any period of twelve (12) months of a majority of
members of ParkerVision's board of directors by directors whose appointment or
election is not endorsed by a majority of the members of ParkerVision's board of
directors before the date of the appointment or election.

 
 
(d)
An acquisition by any one person, or more than one person acting as a group, or
an acquisition during the twelve (12) month period ending on the date of

 
 
Page 6 of 14

--------------------------------------------------------------------------------

 
 
 
 
the most recent acquisition by such person or persons, of assets from
ParkerVision that have a total gross fair market value equal to or more than
sixty five percent (65%) of the total gross fair market value of all of the
assets of ParkerVision immediately before such acquisition or acquisitions. For
this purpose, gross fair market value means the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets.

 
Other Simultaneous Employment/Duty of Loyalty
16.      Executive will at all times perform the duties required of his position
and title with ParkerVision under this Agreement. At all times, Executive will
act with honesty and integrity in the best interest of ParkerVision.
17.      While in ParkerVision's employ, Executive will refrain from engaging in
any other business activity, including, without limitation, providing consulting
services, without ParkerVision's advance written consent (which shall not be
unreasonably withheld and shall be provided to Executive within 30 days of
Executive’s request), and Executive will promptly notify ParkerVision's Chief
Executive Officer of any information he learns about any current or former
Executive of ParkerVision engaging in any business activity similar or related
to ParkerVision's Business.
Intellectual Property
18.      In this Agreement, "Intellectual Property" shall mean all discoveries,
concepts, ideas, inventions, improvements, derivatives, extensions, original
works of authorship, processes, machines, combinations, computer programs,
databases, trademarks, and trade secrets, whether or not protectable under the
patent, copyright, and/or trade secret laws, and all related know-how that
Executive made, developed, conceived, first reduced to practice or created,
either alone or jointly with others, during Executive’s course of employment
with ParkerVision and continuing one (1) year after Executive’s termination of
employment with ParkerVision, as related to items (a), (b), (c), and/or (d) in
paragraph 19 below, for whatever reason.
19.      Executive shall promptly disclose to ParkerVision all Intellectual
Property that: (a) is developed using equipment, supplies, facilities,
Confidential Information, or personnel of ParkerVision; (b) results from or is
suggested by work Executive may perform for ParkerVision; (c) relates to the
present or prospective business, work, investigations, research, or development
of ParkerVision; or (d) ParkerVision may claim rights to the extent allowed by
applicable law. Executive further agrees that such Intellectual Property will be
the sole and exclusive property of ParkerVision and are hereby exclusively
assigned by Executive to ParkerVision.
20.      Executive shall perform all acts that ParkerVision may reasonably
request, at the expense of ParkerVision, to assist ParkerVision in obtaining and
enforcing the full benefits, enjoyment, rights, and title, in the United States
of America and throughout the world, in ParkerVision's Intellectual Property.
Such acts shall include, without limitation, execution of documents, assistance
in the prosecution and/or enforcement of patents, copyrights, trademarks, and
trade secrets, or in any other legal proceedings.
 
Page 7 of 14

--------------------------------------------------------------------------------

 
 
21.     Executive’s obligations under this section of this Agreement entitled
“Intellectual Property” shall continue beyond the termination of his employment
with ParkerVision, provided that ParkerVision will compensate Executive at a
reasonable hourly rate as charged by others for similar consulting services in
the industry for time Executive actually spends on such assistance at
ParkerVision’s request.
22.      In the event that ParkerVision is unable to secure Executive’s
signature to any lawful document required to apply for, prosecute, or enforce
any of ParkerVision’s Intellectual Property, due to Executive’s mental or
physical incapacity, unavailability, or for whatever other reason, Executive
hereby irrevocably appoints ParkerVision and its duly authorized officers and
agents as Executive’s agents and attorneys-in-fact to apply for, prosecute, or
enforce ParkerVision’s Intellectual Property with the same legal force and
effect as if executed by Executive.
23.      As to Intellectual Property that qualifies as original works of
authorship under the copyright laws (either U.S. or foreign), Executive
acknowledges that such works shall be considered “works-for-hire” for the
exclusive benefit of ParkerVision, which shall own all rights to such work. Such
rights shall include all “moral” rights under any (either U.S. or foreign)
copyright or other similar law for such works, including, but not limited to,
rights to identification of authorship, rights to cause or suppress publication,
or rights of approval or limitations on subsequent modifications.
24.      Executive represents that except for the specific intellectual property
he has disclosed in Exhibit C of the Executive Employee Agreement dated June 4,
2008 (“Prior Inventions”) made a part hereof by reference, Executive does not
wish to exclude any Intellectual Property from the operation of this Agreement.
ParkerVision shall have an irrevocable and free right to use any prior
inventions, ideas, copyrights, or other intellectual property of Executive
disclosed on a non-confidential basis to ParkerVision, except for such valid
patent rights as Executive may have obtained before the date hereof which are
disclosed as Prior Inventions.
Confidentiality of ParkerVision's Property
25.      Executive recognizes that all of the documents and other tangible items
which contain any of ParkerVision's Confidential Information and/or Intellectual
Property are ParkerVision's property exclusively, including those documents and
items which Executive may have developed or contributed to developing while in
ParkerVision's employ, whether or not developed during regular working hours or
on ParkerVision's premises.
26.      Executive recognizes that, without limitation, all books, manuals,
records, models, drawings, reports, notes, contracts, lists, blueprints,
identification information, keys, computer software and hardware, data bases,
tapes, technical notes, tools, equipment, and other documents, materials of any
nature, and tangible items pertaining to Executive's work with, or provided by,
ParkerVision are the exclusive property of ParkerVision, including, but not
limited to, those documents and items which Executive may have developed or
contributed to developing while in ParkerVision’s employ, whether or not
developed during regular working hours or on ParkerVision’s premises
(collectively referred to herein as “ParkerVision Property”).
 
Page 8 of 14

--------------------------------------------------------------------------------

 
 
27.      Should Executive's employment be terminated for any reason, Executive
shall:
 
(a)
Refrain from taking any of ParkerVision's Property or allowing any of
ParkerVision's Property to be taken from ParkerVision's premises;

 
 
(b)
Refrain from transmitting or reproducing in any manner or allowing to be
transmitted or reproduced any of ParkerVision's Property;

 
 
(c)
Refrain from removing any such reproduction from ParkerVision's premises; and

 
 
(d)
Immediately return to ParkerVision at its Jacksonville, Florida office any
original or reproduction of ParkerVision's Property in his possession.

 
Restrictive Covenants
28.      During his employ and thereafter, whatever the reason for his leaving
ParkerVision's employ, Executive shall refrain from directly or indirectly
disclosing to any third party, or using for any purpose other than for the
direct benefit of ParkerVision, any of ParkerVision's Confidential Information
or Intellectual Property and will not directly or indirectly use or disclose any
Confidential Information or Intellectual Property for the benefit of any other
person, entity, firm, organization, association or partnership, nor lecture upon
or publish articles revealing Confidential Information or Intellectual Property,
without the written consent of ParkerVision, except as may be necessary to
perform Executive’s duties as an employee of ParkerVision.  Nothing in this
Agreement shall be construed to limit ParkerVision’s statutory or common law
rights and remedies relative to protection of its trade secrets, copyrighted
material and other confidential and proprietary information.
29.      ParkerVision considers any business or entity which develops RF
technologies and/or products, or develops, designs, or sells the type of RF
technologies ParkerVision has developed or designed, or contemplated developing
or designing at the time of Executive’s termination of employment with
ParkerVision, to constitute a competing business (hereafter “Competing
Business”). In this regard, unless Executive receives ParkerVision's advance
written waiver as described in paragraph 37 below, during his employment with
ParkerVision and the subsequent Restriction Period defined below, Executive
shall not, either directly or indirectly, engage in the following activities, or
assist others in such activities:
 
(a)
Hiring, recruiting, or attempting to recruit, for a Competing Business, or
otherwise becoming associated in a Competing Business with, any person employed
by ParkerVision or employed by ParkerVision at any time during the previous
twelve (12) months;

 
 
(b)
For a Competing Business, soliciting, or accepting any business from, any of
ParkerVision's current, former or prospective customers (a prospective customer
defined as any entity ParkerVision has actively solicited, planned to solicit,
or provided services to, during the twelve (12) months before Executive's
termination of employment with ParkerVision); or

 
 
Page 9 of 14

--------------------------------------------------------------------------------

 
 
 
(c)
Entering into, engaging in, being employed by, being connected to, or consulting
for, a Competing Business.

 
Any successor or assignee of ParkerVision is authorized to enforce this and the
other restrictive covenants in this Agreement as if the name of such successor
or assignee replaced ParkerVision throughout this Agreement.
30.      The Restriction Period is defined as follows:
 
(a)
The number of months ParkerVision offers to continue to compensate Executive
after the Termination Date at the rate of his ending Base Salary provided
ParkerVision notifies Executive before or within ninety (90) days of the
Termination Date of the number of such months (a minimum of twelve (12) months
and maximum of thirty six (36) months), or if ParkerVision fails to provide such
notification, the offer shall be presumed to be for twelve (12) months.

 
 
(b)
To accept ParkerVision’s offer of continued compensation as set forth in
subparagraph 30(a) above, Executive must execute, and not revoke, the Severance
Agreement and Release referenced in subparagraph 11(a) above (Exhibit A) no
later than 30 days following the Termination Date. However, Executive’s failure
to accept ParkerVision’s offer of continued compensation shall not operate to
limit the Restriction Period in any way.

 

 
(c) 
Severance Pay provided pursuant to subparagraphs 14(a) and 14(b) above shall not
be credited toward the monthly payments resulting from Executive’s acceptance of
ParkerVision’s offer of continued compensation described in subparagraph 30(a)
above. However, the following amounts shall be credited toward such monthly
payment obligation except in the case of Executive’s resignation for “Good
Reason” in which case the following amounts shall not be credited toward the
monthly payment obligation:

 
(i)
The amount of compensation provided pursuant to subparagraph 14(d) above in
excess of twelve (12) months’ Base Salary;

 
 
(ii)
In the event of termination for cause or resignation by the Executive without
“Good Reason”, all gains realized upon Executive’s sale of any ParkerVision
shares from vested RSUs or stock options during the twelve (12) month period
immediately preceding the Termination Date; and

 
 
(iii)
In the event of termination for cause or resignation by the Executive without
“Good Reason”, the total value of any equity instruments ParkerVision provided
to Executive during the entire term of his employment with ParkerVision,
including stock options, restricted shares and/or RSUs, that are vested and
outstanding as of the Termination Date. The value shall be calculated using the
closing market price of ParkerVision’s common stock on the Termination Date.

 
 
Page 10 of 14

--------------------------------------------------------------------------------

 
 
31.      For a period of twelve (12) months following the Termination Date,
regardless of the reason for employment termination, Executive shall not enter
the employ of a business which is a current, former or prospective customer of
ParkerVision unless Executive receives ParkerVision's Chief Executive Officer’s
advance written consent.
Ethical Conduct
32.      Executive shall conduct business in an ethical manner by:
 
(a)
Avoiding conflicts of interest;

 
 
(b)
Refusing to accept, and reporting to ParkerVision the offering of, anything of
value, including a gift, loan on preferential terms, reward, promise of future
employment, favor or service which would influence a reasonably prudent person
in the discharge of his duties for ParkerVision or which is based on any
understanding that his action would be influenced; and

 
 
(c)
With prior notice to Executive, abiding by policies and guidelines relating to
ethical conduct applicable to all Similarly Situated Executives which
ParkerVision may issue as it deems appropriate.

 
Remedies for Breach of Agreement
33.      The parties to this Agreement recognize that irreparable harm could
result from any breach of those provisions of this Agreement set forth in
paragraphs 28 through 31 under the heading “Restrictive Covenants” and that
monetary damages alone would not provide adequate relief for any such breach.
Accordingly, in addition to any other remedy which may be available to
ParkerVision, if Executive breaches a restrictive covenant in this Agreement,
the parties acknowledge that injunctive relief in favor of ParkerVision is
proper. Additionally, if Executive breaches any restrictive covenant in this
Agreement, he forfeits his right to any compensation described in paragraphs 14
and 30 above payable while Executive is breaching such covenant or after any
such breach has occurred.
34.      If Executive breaches a covenant containing a specified term, the term
shall be extended by the period of time between Executive's termination of
employment with ParkerVision and the date a court of competent jurisdiction
enters an injunction restraining further breach of the covenant.
35.      If ParkerVision determines that Executive has breached this Agreement,
Executive shall make himself available for service of process within the State
of Florida.
36.      If a court of competent jurisdiction determines that any of the
restrictions in this Agreement are overbroad, Executive shall agree to
modification of the affected restriction(s) to permit enforcement to the maximum
extent allowed by law.
 
Page 11 of 14

--------------------------------------------------------------------------------

 
 
Waiver
37.      A waiver of any of Executive's obligations under this Agreement or any
other modification of this Agreement shall be ineffective unless it is set forth
in writing and signed by ParkerVision's Chief Executive Officer.       
38.      The parties acknowledge that the restrictive covenants in this
Agreement are essential independent elements of this Agreement and that but for
Executive agreeing to comply with them, ParkerVision would not have employed or
have continued to employ Executive. Accordingly, the existence of any claim by
Executive against ParkerVision, whether based on this Agreement or otherwise,
shall not operate as a defense to ParkerVision's enforcement of any restrictive
covenant against Executive.
Term of Agreement
39.      Except as provided in paragraph 40 below, this Agreement shall be
effective on this date shall continue through May 31, 2015; thereafter, this
Agreement shall continue year-to-year unless at least ninety (90) days before
May 31, either party delivers written notice to the other of his or its intent
not to renew this Agreement for the following calendar year.
40.      The restrictive covenants in this Agreement still continue in full
force and effect for the periods referenced in paragraphs 28, 29, 30, 31 and 34
above.
Assignment
41.      ParkerVision's rights and obligations under this Agreement shall inure
to the benefit of and be binding upon ParkerVision's assigns and successors.
Since this Agreement is personal to Executive, Executive's obligations under
this Agreement may not be assigned or transferred to any other.
Savings Clause
42.      If any provision(s) of this Agreement is declared invalid or
unenforceable, the other provisions of this Agreement shall remain in full force
and effect and shall be construed in a fashion which gives meaning to all of the
other terms of this Agreement.
Arbitration and Enforcement
43.      Except as provided herein, any dispute or controversy between the
parties, including any arising under or in connection with this Agreement, shall
be settled exclusively by arbitration before a single arbitrator in
Jacksonville, Florida in accordance with the Employment Arbitration Rules of the
American Arbitration Association then in effect. Nothing in this section shall
be construed, however, to limit rights, remedies and ability to enforce in a
court of competent jurisdiction ParkerVision’s rights under the restrictive
covenants set forth in this Agreement.
 
Page 12 of 14

--------------------------------------------------------------------------------

 
 
44.      As to contractual or other common law claims, the arbitrator shall
award the prevailing party its reasonable costs and attorney’s fees incurred in
the arbitration proceeding. If Executive brings any such claims against
ParkerVision, he shall be deemed to be the prevailing party if he prevails on at
least one of his material claims. Costs and attorney’s fee awards under
statutory claims shall be governed by the statute(s) at issue.
45.      The laws of the State of Florida shall govern this Agreement, and any
action to enforce the restrictive covenants in this Agreement shall be brought
in a court of competent jurisdiction in Duval County, Florida, where
jurisdiction and venue shall lie.
Incorporation
46.      This Agreement expressly supersedes all practices, understandings, and
agreements, whether written or oral, not specifically set forth in this
Agreement, regarding the subject matter of this Agreement. This Agreement
constitutes the entire agreement between ParkerVision and Executive concerning
the subject matter of this Agreement, and there are no other agreements or
understandings concerning the subject matter of this Agreement which are not
fully set forth in this Agreement.
Notice
47.      Written notices contemplated by this Agreement shall be deemed to have
been duly given when personally delivered or when mailed by U.S. registered or
certified mail, return receipt requested and postage prepaid. In the case of
Executive, mailed notices shall be addressed to him at the home address which he
most recently communicated to ParkerVision in writing or his office address. In
the case of ParkerVision, mailed notices shall be addressed to its corporate
headquarters, and all notices shall be directed to the attention of its
Secretary.
Interpretation
48.      The severance provisions and all terms used in this Agreement shall be
construed and administered in a manner so as to comply with the applicable
requirements of Section 409A and Treasury Regulations issued thereunder.
49.      The installment payments provided for in this Agreement shall be
treated as separate payments for purposes of Section 409A.
 
Page 13 of 14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties to this Agreement have executed this Agreement
at Jacksonville, Florida on the 6th day of June, 2012.
 

   
ParkerVision, Inc.
       
By:
/s/ Cynthia Poehlman
Witness
 
Cynthia Poehlman
   
Chief Financial Officer
                /s/ John Stuckey
Witness
 
John Stuckey

 
Page 14 of 14